Name: Council Decision 2011/427/CFSP of 18Ã July 2011 extending the mandate of the European Union Special Representative in Afghanistan
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Asia and Oceania;  European construction;  international affairs
 Date Published: 2011-07-19

 19.7.2011 EN Official Journal of the European Union L 188/34 COUNCIL DECISION 2011/427/CFSP of 18 July 2011 extending the mandate of the European Union Special Representative in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 March 2010, the Council adopted Decision 2010/168/CFSP (1) appointing Mr Vygaudas UÃ ACKAS as European Union Special Representative (EUSR) in Afghanistan. (2) The mandate of the EUSR should be extended until 30 June 2012. (3) The EUSR will implement his mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Vygaudas UÃ ACKAS as the European Union Special Representative (EUSR) in Afghanistan is hereby extended until 30 June 2012. The mandate of the EUSR may be terminated earlier, if the Council so decides, upon a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives The EUSR shall represent the European Union and promote Union policy objectives in Afghanistan, in close coordination with Member States representatives in Afghanistan. More specifically, the EUSR shall: (a) contribute to the implementation of the EU-Afghanistan Joint Declaration and lead the implementation of the EU Action Plan on Afghanistan and Pakistan, in so far as it concerns Afghanistan, thereby working with Member States representatives in Afghanistan; (b) support Union-Afghanistan political dialogue; (c) support the pivotal role played by the United Nations (UN) in Afghanistan with particular emphasis on contributing to better coordinated international assistance, thereby promoting the implementation of the London and Kabul Conference CommuniquÃ ©s, as well as relevant UN Resolutions. Article 3 Mandate In order to fulfil the mandate, the EUSR shall, in close cooperation with Member States representatives in Afghanistan: (a) promote the views of the Union on the political process and developments in Afghanistan; (b) maintain close contact with, and support the development of, relevant Afghan institutions, in particular the government and the parliament as well as the local authorities. Contact should also be maintained with other Afghan political groups and other relevant actors in Afghanistan; (c) maintain close contact with relevant international and regional stakeholders in Afghanistan, notably the Special Representative of the Secretary-General of the UN and the Senior Civilian Representative of the North Atlantic Treaty Organisation and other key partners and organisations; (d) advise on the progress achieved in meeting the objectives of the EU-Afghanistan Joint Declaration, of the EU Action Plan for Afghanistan and Pakistan, in so far as it concerns Afghanistan, and of the London, Kabul and forthcoming Bonn Conferences, in particular in the following areas:  civilian capacity building, notably at sub-national level,  good governance and the establishment of institutions necessary for the existence of the rule of law, in particular an independent judiciary,  electoral reforms,  security sector reforms, including the strengthening of judicial institutions, the national army and the police force,  promotion of growth, namely through agriculture and rural development,  respect for Afghanistans international human rights obligations, including respect for the rights of persons belonging to minorities and the rights of women and children,  respect of democratic principles and the rule of law,  fostering participation by women in public administration and civil society,  respect for Afghanistans international obligations, including cooperation in international efforts to combat terrorism, illicit drug trafficking, trafficking in human beings and proliferation of arms and weapons of mass destruction and related materials,  facilitation of humanitarian assistance and the orderly return of refugees and internally displaced persons, and  enhancing the effectiveness of Union presence and activities in Afghanistan and contributing to the formulation of the regular 6-monthly implementation reports on the EU Action Plan, as requested by the Council; (e) actively participate in local coordination forums such as the Joint Coordination and Monitoring Board, while keeping non-participating Member States fully informed of decisions taken at these levels; (f) advise on the participation and the positions of the Union in international conferences with regard to Afghanistan and contribute to promoting regional cooperation; (g) contribute to the implementation of the Unions human rights policy and the Union Guidelines on Human Rights, in particular with regard to women and children in conflict-affected areas, especially by monitoring and addressing developments in this regard. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS). Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 September 2011 to 30 June 2012 shall be EUR 3 560 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall promptly and regularly inform the Council and the Commission of the composition of his team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of personnel to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to work with the EUSR. Internationally contracted personnel shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his personnel The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party or parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high-risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report, as necessary, to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR shall provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help ensure that all Union instruments in the field are engaged coherently to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as with those of the EUSR for Central Asia and with the Unions Delegation in Pakistan. The EUSR shall provide Member States missions and Union delegations with regular briefings. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations and Member States Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR shall provide the Head of the EU Police Mission in Afghanistan (EUPOL AFGHANISTAN) with local political guidance. The EUSR and the Civilian Operation Commander shall consult each other as required. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report at the end of January 2012 and a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 July 2011. For the Council The President C. ASHTON (1) OJ L 75, 23.3.2010, p. 22. (2) OJ L 141, 27.5.2011, p. 17.